                                          
                                          
                                          
                                                                              

This AMENDMENT NO. 9, dated as of August 8, 2007 (this “Amendment”) to the
Amended and Restated Receivables Transfer Agreement dated as of August 16, 2002,
as originally dated October 17, 2001, and as amended through and including the
date hereof in accordance with its terms (the “Receivables Transfer Agreement”),
by and among TYSON RECEIVABLES CORPORATION, a Delaware corporation, as
transferor (in such capacity, the “Transferor”), TYSON FOODS, INC., a Delaware
corporation, individually (“Tyson”), as collection agent (in such capacity, the
“Collection Agent”) and as guarantor under the Limited Guaranty set forth in
Article IX thereto (in such capacity, the “Guarantor”), the several commercial
paper conduits parties thereto and their respective permitted successors and
assigns (the “CP Conduit Purchasers”, each, individually, a “CP Conduit
Purchaser”), the several financial institutions parties thereto as “Committed
Purchasers” and their respective permitted successors and assigns (the
“Committed Purchasers”, each, individually, a “Committed Purchaser”), the agent
bank of each CP Conduit Purchaser and Committed Purchaser and its permitted
successor and assign (the “Funding Agent” with respect to such CP Conduit
Purchaser and Committed Purchaser), and JPMorgan Chase Bank, N.A., a New York
state banking corporation (“JPMorgan”), as administrative agent for the benefit
of the CP Conduit Purchasers, the Committed Purchasers and the Funding Agents
(in such capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the parties hereto have previously entered into the Receivables
Transfer Agreement;

WHEREAS, the parties wish to extend the Facility A Commitment Expiry Date from
August 8, 2007 to August 6, 2008;

WHEREAS, the parties wish to extend one component of the Facility B Commitment
Expiry Date from August 8, 2009 to August 6, 2010;

WHEREAS, the parties to the Receivables Transfer Agreement wish to amend the
Receivables Transfer Agreement pursuant to Section 10.02 of the Receivables
Transfer Agreement, subject to the terms and conditions set forth herein;

NOW THEREFORE, for and in consideration of the premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto consent and agree as follows:

 

86

 

 

--------------------------------------------------------------------------------



AGREEMENTS

SECTION 1. Definitions. Unless otherwise defined in this Amendment, all defined
terms used in this Amendment, including the Recitals hereto, shall have the
meanings ascribed to such terms in the Receivables Transfer Agreement.

SECTION 2. Amendments to Definitions.

(a) The definition of “C” is the definition of Dilution Reserve Ratio set forth
in Schedule A to the Receivables Transfer Agreement is hereby amended and
restated in its entirety to read as follows:

“C = (i) 2.0 or (ii) following a downgrade of Tyson’s Index Rating below BB+ or
Ba1, respectively, by either S&P or Moody’s, 2.25;”

(b) The definition of Facility A Commitment Expiry Date set forth in Schedule A
to the Receivables Transfer Agreement is hereby amended and restated in its
entirety to read as follows:

“’Facility A Commitment Expiry Date’ shall initially mean with respect to each
Committed Purchaser, August 6, 2008, as extended from time to time with respect
to such Committed Purchasers pursuant to Section 2.26 of the Receivables
Transfer Agreement.”

(c) Clause (a) of the definition of Facility B Commitment Expiry Date set forth
in Schedule A to the Receivables Transfer Agreement is hereby amended and
restated in its entirety to read as follows:

“(a) August 6, 2010;”

(d) The definition of “A” in the definition of Loss Reserve Ratio set forth in
Schedule A to the Receivables Transfer Agreement is hereby amended and restated
in its entirety to read as follows:

“A = (i) 2.0 or (ii) following a downgrade of Tyson’s Index Rating below BB+ or
Ba1, respectively, by either S&P or Moody’s, 2.25;”

(e) The following new definition is hereby added to Schedule A to the
Receivables Transfer Agreement in alphabetical order:

“‘Index Rating’ means , as to either S&P or Moody’s, the rating of such rating
agency at the time in effect for the credit facility established by the
Five-Year Credit Agreement or, if no such rating shall be in effect, the rating
of such rating agency at the time in effect for Tyson’s senior, unsecured,
non-credit enhanced indebtedness for borrowed money.”

 

87

 

 

--------------------------------------------------------------------------------



SECTION 3. Amendment to Section 7.01(m). Section 7.01(m) of the Receivables
Transfer Agreement is hereby amended and restated in its entirety to read as
follows:

“(m) Tyson’s Index Rating is BB- or Ba3 or lower or Tyson is not rated by S&P or
Moody’s, respectively; or”

SECTION 4. Waiver. (a) Solely for the purposes of this Amendment, in connection
with the extension of the Facility A Commitment Expiry Date, (i) each Committed
Purchaser hereby waives the 60 days prior notice requirement applicable to the
Transferor as set forth in Section 2.26 of the Receivables Transfer Agreement
and (ii) the Transferor, the Administrative Agent and each CP Conduit Purchaser
hereby waive the 30 days prior notice requirement applicable to each Committed
Purchaser set forth in such section.

(b) The waiver provided for in this Section 4 shall commence on the
effectiveness of this Amendment, and except in this instance, but at all times
thereafter the Receivables Transfer Agreement shall apply in all respects, and
the parties to the Receivables Transfer Agreement shall have all rights and
remedies, as if such waiver had never been granted.

SECTION 5. Acknowledgment of Guarantor. The Guarantor hereby acknowledges
receipt of and notice of, and consents to the terms of, this Amendment.

SECTION 6. Representations and Warranties. The Transferor represents and
warrants to the Administrative Agent, the Funding Agents, the CP Conduit
Purchasers and the Committed Purchasers that its representations and warranties
set forth in Section 3.01 of the Receivables Transfer Agreement are true and
correct in all material respects, in each case as of the date hereof, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respect as of such earlier date). Such representations
and warranties shall be deemed to have been made under the Receivables Transfer
Agreement.

SECTION 7. Counterparts;  Conditions to Effectiveness. This Amendment may be
executed in two or more counterparts, each of which shall be an original, but
all of which together shall constitute one and the same instrument. This
Amendment will be effective on the date (the “Effective Date”) when:

(i) executed counterparts of this Amendment and the Amended and Restated Fee
Letter, between the Transferor, Tyson and the Administrative Agent (the “Amended
and Restated Fee Letter”), are delivered by each party hereto to the
Administrative Agent;

(ii) the Transferor shall have paid to each Committed Purchaser any fee then due
and payable to each Committed Purchaser under the Amended and Restated Fee
Letter;

 

88

 

 

--------------------------------------------------------------------------------



(iii) the Rating Agencies shall have provided the Rating Confirmations in
accordance with Section 2.26 of the Receivables Transfer Agreement; and

(iv) the Administrative Agent has received such other documents, instruments,
certificates and opinions as the Administrative Agent or any Funding Agent shall
reasonably request.

SECTION 8. Agreement in Full Force and Effect. Except as expressly amended
hereby, the Receivables Transfer Agreement will continue in full force and
effect in accordance with the provisions thereof as in existence on the date
hereof. After the date of the effectiveness hereof, any reference to the
Receivables Transfer Agreement will mean the Receivables Transfer Agreement as
amended by this Amendment.

SECTION 9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 10. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

[Remainder of this page intentionally left blank.]

 

89

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

TYSON RECEIVABLES CORPORATION

 

As Transferor

 

 

 

 

By:

/s/ Dennis Leatherby

 

Name:

Dennis Leatherby

 

Title:

SVP Finance and Treasurer

 

 

TYSON FOODS, INC. individually, as

 

Collection Agent and Guarantor

 

 

 

 

By:

/s/ Dennis Leatherby

 

Name:

Dennis Leatherby

 

Title:

SVP Finance and Treasurer

 

 

JPMORGAN CHASE BANK, N.A.

 

(formerly known as The Chase Manhattan

 

Bank), as Administrative Agent

 

 

 

 

By:

/s/ Cathleen Dettling

 

Name:

Cathleen D. Dettling

 

Title:

Vice President

 

 

90

 

                                          
                                                             

 

--------------------------------------------------------------------------------





 

PARK AVENUE RECEIVABLES

 

COMPANY, LLC, as CP Conduit Purchaser

 

 

 

 

By:

JPMORGAN CHASE BANK, N.A., its

 

attorney-in-fact

 

 

 

 

By:

/s/ Cathleen Dettling

 

Name:

Cathleen D. Dettling

 

Title:

Vice President

 

 

JPMORGAN CHASE BANK, N.A.

 

(formerly known as The Chase Manhattan

 

Bank), as Committed Purchaser for Park

 

Avenue Receivables Company, LLC

 

 

 

By:

/s/ Cathleen Dettling

 

Name:

Cathleen D. Dettling

 

Title:

Vice President

 

 

 

JPMORGAN CHASE BANK, N.A.

 

(formerly known as The Chase Manhattan

 

Bank), as Funding Agent for Park Avenue

 

Receivables Company, LLC

 

 

 

By:

/s/ Cathleen Dettling

 

Name:

Cathleen D. Dettling

 

Title:

Vice President

 

 

91

 

                                          
                                                             

 

--------------------------------------------------------------------------------





 

THREE PILLARS FUNDING LLC, as CP

 

Conduit Purchaser

 

 

 

By:

/s/ Doris J. Hearn

 

Name:

Doris J. Hearn

 

Title:

Vice President

 

 

SUNTRUST BANK, as Committed

 

Purchaser for Three Pillars Funding LLC

 

 

 

By:

/s/ Hugh E. Brown

 

Name:

Hugh E. Brown

 

Title:

Director

 

 

SUNTRUST ROBINSON HUMPHREY,

 

INC., as Funding Agent for Three Pillars

 

Funding LLC

 

 

 

 

By:

/s/ Michael G. Maza

 

Name:

Michael G. Maza

 

Title:

Managing Director

 



92

 

                                          
                                                             

 

--------------------------------------------------------------------------------



 

 

NIEUW AMSTERDAM RECEIVABLES

 

CORPORATION, as CP Conduit Purchaser

 

 

 

 

By:

/s/ David V. DeAngelis

 

Name:

David V. DeAngelis

 

Title:

Vice President

 

 

COOPERATIEVE CENTRALE

 

RAIFFEISEN-BOERENLEENBANK B.A.,

 

"RABOBANK INTERNATIONAL", NEW

 

YORK BRANCH, as Committed Purchaser

 

for Nieuw Amsterdam Receivables

 

Corporation

 

 

 

 

By:

/s/ Brett Delfino

 

Name:

Brett Delfino

 

Title:

Executive Director

 

 

 

 

By:

/s/ Christopher Lew

 

Name:

Christopher Lew

 

Title:

Vice President

 

 

COOPERATIEVE CENTRALE

 

RAIFFEISEN-BOERENLEENBANK B.A.,

 

"RABOBANK INTERNATIONAL", NEW

 

YORK BRANCH, as Funding Agent for

 

Nieuw Amsterdam Receivables Corporation

 

 

 

 

 

 

By:

/s/ Brett Delfino

 

Name:

Brett Delfino

 

Title:

Executive Director

 

 

 

 

By:

/s/ Christopher Lew

 

Name:

Christopher Lew

 

Title:

Vice President

 

 

 

93

 

                                          
                                                             

 

 